    Case 2:19-cv-00058-JRG Document 44 Filed 07/12/19 Page 1 of 7 PageID #: 325




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

MARIA GUTIERREZ, a Texas resident,                 §
Individually and as Next Friend of A.L., a         §
Minor                                              §
                                                   §      CIVIL ACTION NO. 2:19-CV-00058
         Plaintiffs,                               §
                                                   §
v.                                                 §
                                                   §                 JURY DEMAND
TOYOTA MOTOR MANUFACTURING,                        §
KENTUCKY, INC. et al.                              §
                                                   §
         Defendants.                               §

          DEFENDANT TOYOTA MOTOR CORPORATION’S RESPONSE TO
               PLAINTIFF’S EMERGENCY MOTION TO COMPEL

         Defendant TOYOTA MOTOR CORPORATION (“TMC”) hereby responds to Plaintiff’s

Emergency Motion to Compel Initial Disclosures & Depositions in the United States [Dkt. No. 42]

(“Motion”) as follows:1

1.       TMC has not violated this Court’s Discovery Order.

         Contrary to Plaintiff’s accusations, TMC has not “violated” this Court’s Discovery Order

[Dkt. No. 32], let alone done so “deliberately” and “intentionally,” see Pl.’s Mot. [Dkt. 42] at 2, 3.

Instead, TMC timely disclosed the information it had regarding individuals who may have

knowledge relevant to the issues raised in Plaintiff’s First Amended Complaint, cognizant of the

fact that (1) “discovery has just begun,” id. at 3; and (2) many of the involved individuals are not




1
  Local Rule CV-7(l) makes it clear that (1) a motion should be denominated as an “emergency”
only if its immediate resolution is “necessary to avoid imminent, irreparable harm”; and (2) the
party designating it as such should ensure that, among other things, “the motion clearly states the
alleged imminent, irreparable harm and the circumstances making proceeding under LOCAL
RULE CV-7(e) inadequate.” For reasons that will become evident herein, the instant Motion falls
woefully short of satisfying both criteria.

DEFENDANT TOYOTA MOTOR CORPORATION’S RESPONSE TO
PLAINTIFF’S EMERGENCY MOTION TO COMPEL                                                         Page 1
    Case 2:19-cv-00058-JRG Document 44 Filed 07/12/19 Page 2 of 7 PageID #: 326




employees of TMC—they are employees of Toyota Motor Engineering & Manufacturing North

America, Inc. (“TEMA”), a non-party. See TMC’s Initial Disclosures Ex. A, June 19, 2019,

attached as Ex. E to Pl.’s Mot. [Dkt. No. 42-5]. Moreover, pursuant to an agreement with

Plaintiff’s counsel, TMC timely supplemented those Disclosures on July 3, 2019. See TMC’s

Supp. Initial Disclosures Ex. A, July 3, 2019, attached as Ex. G to Pl.’s Mot. [Dkt. No. 42-7]

[hereinafter Ex. G]; see also Stone Decl. [Dkt. No. 37] ¶ 2 (wherein Mr. Stone recounts the parties’

June 21, 2019 “meet and confer” that resulted in the agreed upon July 3, 2019 deadline).2

         As part of those Supplemental Disclosures, TMC provided Plaintiff with a fourteen-page

Exhibit A in which it identified potential persons with knowledge. For each of the individuals

from TMC and TEMA, TMC included, when known, the following information: (1) the name of

their employer (i.e., whether they are employed by or, in some instances, retired from TEMA or

TMC); (2) their job title; and (3) a brief description of their involvement (or lack of involvement)

with the 2014 U.S. bound Camry. See Ex. G. Plaintiff now contends that even the Supplemental

Disclosure is inadequate because (1) it “fails to provide addresses for those persons working for

the non-party, TEMA”; and (2) it purportedly is still not sufficiently descriptive as to “25 such

persons.” Pl.’s Mot. [Dkt. 42] at 5. But see Pl.’s Initial Disclosures, June 19, 2019, attached hereto

as Exhibit A (among other things, simply providing the work addresses and work telephone

numbers of innumerable potential fact witnesses and descriptions that are considerably less



2
  Given that he agreed to—and TMC complied with—the July 3, 2019 date for supplementation,
it is difficult to understand why Plaintiff’s counsel would include no mention of that agreement
in the Motion and, instead, make it sound as if TMC was dilatory, when it was not. Pl.’s Mot.
[Dkt. 42] at 5 (“ . . . TMC waited 14 days to supplement the disclosure and on July 3rd after
business hours . . . .”). In light of that agreement, it is equally troubling that Plaintiff would suggest
that it was the alleged deficiencies in TMC’s Initial Disclosures that “necessitated” her “issuance
of deposition notices en masse” (and the subsequent, corresponding waste of judicial and litigant
resources responding to that facially deficient Notice) on the very same day the agreement was
reached and two (2) weeks prior to the July 3 deadline for supplementation. Id. at 4, 5.

DEFENDANT TOYOTA MOTOR CORPORATION’S RESPONSE TO
PLAINTIFF’S EMERGENCY MOTION TO COMPEL                                                             Page 2
 Case 2:19-cv-00058-JRG Document 44 Filed 07/12/19 Page 3 of 7 PageID #: 327




specific than those contained in TMC’s Supplement (e.g., “a [nurse/physician/individual] in the

emergency department who treated A.L. [who] has knowledge of A.L.’s injuries, the causes

thereof, and the treatment rendered to him”, “a [physical/occupational therapist/speech language

pathologist] who treated A.L.”, etc. ) that actually do make it impossible to identify and prioritize

those individuals for deposition purposes).

         The purported need for corporate addresses and telephone numbers is not the stuff of

an “Emergency Motion.”. See Local Rule CV-7(l); see also supra at 1 n.1. In fact, Plaintiff never

raised the issue of addresses and telephone numbers on any meet and confer call, and had she, it

would have been quickly resolved without the need for motion practice. It is pure gamesmanship

aimed at creating a discovery dispute where none exists for the sole purpose of attempting to cast

TMC in a negative light before the Court, which is wholly undeserved. TMC is well aware of its

obligation to exercise due diligence in gathering the information necessary to ensure that its Initial

Disclosures are accurate and complete, and as evidenced by its July 3, 2019 supplement, it has

discharged and is continuing to discharge that obligation in a reasonable and timely manner. That

said, TMC’s ability to do so with respect to individuals employed by a separate and distinct non-

party corporation (TEMA) is limited, especially if what Plaintiff is seeking are home addresses

for those employees. Realistically, if Plaintiff seeks to take the depositions of these individuals,

they will almost certainly go through counsel to do so, thus making the dust up over addresses and

phone numbers a pretext and one made abundantly clear by comparing and contrasting the level

of detail provided in the parties competing disclosures. In the interim, TMC will further

supplement its Initial Disclosures as additional information becomes available.




DEFENDANT TOYOTA MOTOR CORPORATION’S RESPONSE TO
PLAINTIFF’S EMERGENCY MOTION TO COMPEL                                                         Page 3
 Case 2:19-cv-00058-JRG Document 44 Filed 07/12/19 Page 4 of 7 PageID #: 328




2.     Non-party depositions indisputably must be taken within 100 miles of a
       deponent’s residence or place of work.

       Plaintiff next challenges TMC’s insistence that non-party witnesses, including current

and/or former employees of TMC who are not officers, directors, and/or managing agents, must

be deposed in Japan. Pl.’s Mot. [Dkt. 42] at 5. Plaintiff argues, without citing any supporting

authority, that (1) “there is no rule which entitles TMC to take such a position as a matter of

course”; and (2) Rule 30(b)(1) establishes a “default rule” that “the noticing party may set the

place for deposition.” Id. at 4, 5.

       Plaintiff is wrong on both counts. As this Court already has recognized, there indisputably

are “rules” when it comes to deposing corporate employees who do not qualify as an officer,

director, or managing agent of the corporation. The first is that such witnesses are not subject to

deposition by notice but, instead, are to be treated as any other non-party (i.e., before they can be

compelled to testify, they must be served with a Rule 45 compliant subpoena). See, e.g., Jackson

v. Stevens Transp., Inc., No. 3:14-CV-1416- M, 2015 WL 221087, at *2 (N.D. Tex. Jan. 15, 2015);

see also Order on TMC’s Motion to Quash [Dkt. No. 40] (citing WRIGHT & MILLER, 8A FED.

PRAC. & PROC. CIV. § 2107 (3d ed.) (noting that, while it does not do so expressly, Rule 30(a)

inferentially provides that the attendance of witnesses who are not officers, directors, or managing

agents of a party at a deposition may be compelled by subpoena as provided in Rule 45)).

       The second is found in the plain language of Rule 45, namely that the deposition of a non-

party witness cannot take place more than 100 miles from where the deponent resides, is

employed, and/or regularly transacts business in person. Fed. R. Civ. P. 45(c)(1)A); see also

Roller Bearing Co. of Am., Inc. v. Am. Software, Inc., 570 F. Supp. 2d. 376, 389 (D. Conn. 2008)

(stating the general rule). In fact, the Rule expressly requires a court to quash or modify a

deposition subpoena that purports to compel a non-party witness to travel more than 100 miles.


DEFENDANT TOYOTA MOTOR CORPORATION’S RESPONSE TO
PLAINTIFF’S EMERGENCY MOTION TO COMPEL                                                          Page 4
    Case 2:19-cv-00058-JRG Document 44 Filed 07/12/19 Page 5 of 7 PageID #: 329




Fed. R. Civ. P. 45(c)(3)(A)(ii); see also United States, v. Ocwen Loan Servicing, LLC, No. 4:12-

CV-543, 2016 WL 3172775 (E.D. Tex. Jun. 7, 2016) (quashing notice of deposition of non-party

witness which sought to compel D.C. resident to appear for deposition in New York); Ford v.

Vertis, Inc., No. 2:10-CV-63-TJW-CE, 2011 WL 1235483 (E.D. Tex. Mar. 30, 2011).

         Thus, absent an agreement of the parties, TMC has the right to insist that all non-party

witnesses (i.e., current and/or former employees of TEMA) be subpoenaed for deposition in their

place of residence and/or employment before being required to appear for deposition, and the non-

party witnesses themselves share this same right. Moreover, where its own non-managerial

witnesses are concerned, TMC (and its employees) have a right to require Plaintiff to comply with

Article 5(f) and 5(j) of the Vienna Convention on Consular Relations, Article 17(1)(E)(II) of the

U.S.-Japan Consular Convention, 15 U.S.T. 768, and the Law Relating to the Reciprocal Judicial

Aid to be Given at the Request of Foreign Courts, Law No. 63 of 1905.3 The alternative, of course,

at least in the case of TMC, is for Plaintiff to properly exercise her rights under Rule 30(b)(6) by

identifying the subject matters in which she is most interested and affording TMC the opportunity

to designate appropriate corporate representatives to testify on those subjects. Indeed, while there

is no mention of it in the Motion, Plaintiff already has done so, and the parties have set aside



3
 Generally, those Conventions provide that for the deposition of a willing witness to be used in a
United States’ court, the deposition must be (1) presided over by a U.S. consular officer, which
means it must be conducted in the English language; (2) conducted on U.S. consular premises; and
(3) taken pursuant to a U.S. court order or commission. Consular Convention, 518 U.N.T.S. 180.
Moreover, any non-Japanese participant traveling to Japan must apply for and must obtain a
Japanese special deposition visa. Id. Consular Convention, 518 U.N.T.S. 180. If the witness will
not appear willingly, he or she can only be compelled to be deposed in Japan on the basis of
comity, pursuant to a letter rogatory. See Ristau, International Judicial Assistance (Civil and
Commercial), Vol. I, 3-36 et. seq., International Law Institute, 1984; Article 5(j) of the Vienna
Convention, 21 UST 77. Finally, only Japanese courts have the power to compel depositions,
pursuant to the Reciprocal Judicial Assistance Act and the Code of Civil Procedure. Reciprocal
Judicial Assistance Act, Articles 1(2), (3).


DEFENDANT TOYOTA MOTOR CORPORATION’S RESPONSE TO
PLAINTIFF’S EMERGENCY MOTION TO COMPEL                                                        Page 5
    Case 2:19-cv-00058-JRG Document 44 Filed 07/12/19 Page 6 of 7 PageID #: 330




August 22, 2019, for the taking of TMC’s designated corporate representative(s), which, as an

accommodation to the Plaintiff, will be taken at the undersigned’s offices in Plano, Texas.4

                                        CONCLUSION

         Based on the foregoing arguments and authorities, TMC respectfully requests that this

Court deny Plaintiff’s Emergency Motion to Compel and grant TMC any and all such further relief

to which it is entitled.


                                                 Respectfully submitted,

                                                 /s/ David P. Stone
                                                 DAVID P. STONE
                                                 State Bar No. 19289060
                                                 david.stone@bowmanandbrooke.com
                                                 SUZANNE H. SWANER
                                                 State Bar No. 90001631
                                                 suzanne.swaner@bowmanandbrooke.com
                                                 AMANDA R. MCKINZIE
                                                 State Bar No. 24088028
                                                 amanda.mckinzie@bowmanandbrooke.com
                                                 BOWMAN AND BROOKE LLP
                                                 5830 Granite Parkway, Suite 1000
                                                 Plano, TX 75024
                                                 Tel: 972.616.1700; Fax: 972.616.1701

                                                 SANDRA GIANNONE EZELL, pro hac vice
                                                 Virginia Bar No. 42176
                                                 Sandra.ezell@bowmanandbrooke.com
                                                 BOWMAN AND BROOKE LLP
                                                 901 East Byrd Street, Suite 1650
                                                 Richmond, VA 23219
                                                 Tel: 804.649.8200; Fax: 804.649.1762


                                                 and



4
  Notably, Plaintiff’s Motion also is premature given that TMC’s document production is not due
until July 19. Those documents may well provide Plaintiff the additional information she requires
to make decisions relating to which of the disclosed witnesses she wishes to depose, if any, and
how she wishes to prioritize those witness depositions.

DEFENDANT TOYOTA MOTOR CORPORATION’S RESPONSE TO
PLAINTIFF’S EMERGENCY MOTION TO COMPEL                                                         Page 6
 Case 2:19-cv-00058-JRG Document 44 Filed 07/12/19 Page 7 of 7 PageID #: 331




                                                CLYDE M. SIEBMAN
                                                State Bar No. 18341600
                                                clydesiebman@siebman.com
                                                SIEBMAN FORREST BURG & SMITH
                                                L.L.P.
                                                Federal Courthouse Square
                                                300 N. Travis
                                                Sherman, TX 75090
                                                Tel: 903.870.0070; Fax: 903.870.0066

                                                ATTORNEYS FOR DEFENDANT TOYOTA
                                                MOTOR CORPORATION

                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been forwarded
to all known counsel of record in this cause in accordance with the Federal Rules of Civil
Procedure on this 12th day of July 2019.

                                                    /s/ David P. Stone




DEFENDANT TOYOTA MOTOR CORPORATION’S RESPONSE TO
PLAINTIFF’S EMERGENCY MOTION TO COMPEL                                                      Page 7
